Citation Nr: 1035436	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-43 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to special monthly compensation based on the loss of 
use of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file. 

In January 2007 and October 2008, the Board remanded the claim 
for additional development.  As the requested development has 
been completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).


FINDING OF FACT

The remaining function of the right lower extremity is the same 
as could be accomplished equally well by an amputation stump.


CONCLUSION OF LAW

The criteria for a special monthly compensation for the loss of 
the use of the right lower extremity have been met.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(k), 38 C.F.R. § 4.63 (2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the application for a special monthly compensation for the 
loss of the use of the right lower extremity is resolved in the 
Veteran's favor, VCAA compliance need no be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

By a rating decision in November 1978, the RO granted service 
connection for a low back strain.

The current claim for increase was received in October 2003.

Private records disclose that in October 2003 the Veteran was 
evaluated for a long history of low back pain with a recent 
increase in frequency and intensity with radiating pain in the 
right lower extremity with intermittent paresthesia.  A MRI 
revealed a herniated disc at L2-L3.  Because conservative 
measures had failed, a fusion at L2-L3 was performed.

On VA examination in January 2004, the Veteran complained of 
daily back pain radiating to the right lower extremity along the 
anterior and lateral aspect of the right thigh.  There also was 
decreased sensation and numbness along the anterior right thigh 
and right foot.  The Veteran used a cane at all times.  The 
strength of ankle dorsiflexion was 4 of 5.  The patellar and 
Achilles tendon reflexes were 1+.



In May 2004, it was noted in treatment at VA that the Veteran 
felt he had to use a cane because the right leg was so weak, he 
fell.  He had a positive straight leg raising test at 30 degrees.  
The diagnosis was femoral neuropathy with sensory findings.

On VA examination in October 2004, the Veteran complained of low 
back pain with flare-ups of pain for which he took medication.  
He stated that he used a cane because of right leg weakness that 
occurred at unpredictable times.  The Veteran also related low 
back pain radiating posteriorly to the left leg.  The examiner 
noted bilateral absence of knee and Achilles reflexes, secondary 
to multiple radiculopathies in the lumbosacral spine.

There was also decreased sensory perception in the anterior and 
lateral aspect of the right thigh compatible with meralgia due to 
neuropathy of the lateral femoral cutaneus nerve.  The examiner 
noted that the right thigh measured 3 cm. or a little over an 
inch less than the left.

In a statement in March 2005, the Veteran stated that in January 
2005 he fell because his right leg collapsed.  The Veteran 
indicated that he had been bedridden at times for periods of up 
to 4 months.

VA records, dated in August 2005, show that the Veteran 
complained that he often tripped over his right foot.  It was 
noted that footdrop was obvious when the Veteran walked.

In December 2005, the Veteran testified that he had constant low 
back pain and increased weakness in his legs.  He stated that he 
had footdrop and that he was constantly stumbling.  He could walk 
around his house without a cane if no stairs are involved.  The 
Veteran wore a foot-ankle brace, which kept him from falling.

VA records disclose that in May 2006 the Veteran was unable to 
toe or heel walk because of weakness of the right extensor 
hallucis longus.  He had no plantar reflex.

On VA examination in April 2007, the Veteran complained of 
increasing back pain and paresthesia and weakness in the right 
lower extremity, but not in the left lower extremity. The Veteran 
related that after the surgery in 2003, he had an improvement in 
anterolateral thigh pain although it felt numb and he never 
regained his baseline muscle function.  He developed the footdrop 
with numbness extending into the right foot dorsum.

On physical evaluation, gait was antalgic favoring the right 
side. Right extremity strength was decreased throughout the 
musculature.  Sensory examination was decreased throughout the 
lower extremities, as well as decreased sensation to pinprick and 
light touch over the right great toe.  There was gross evidence 
of right quadriceps atrophy.  The examiner expressed the opinion 
that the Veteran had moderately severe incomplete paralysis of 
the right lower extremity with footdrop.

On VA examination in November 2007, the Veteran stated with the 
use of a cane and an ankle/foot orthotic he could walk about 2 
miles without difficulty.  He did state that without the orthotic 
he fell many times due to instability and dragging his right foot 
secondary to dorsiflexion weakness.  He had a sensory loss in the 
L2-L4 dermatomal distribution in the distal right lower 
extremity.

On neurological examination, the examiner noted decreased 
strength in the right lower extremity in all modalities of the 
L2, L3, and L4 dermatomal patterns. There was no significant 
atrophy in the muscles of the right lower extremity.  The Veteran 
had 5/5 strength in the upper part of the right lower extremity 
on motor testing.  The psoas and gastrocnemius muscles were 5/5.  
Subjectively sensation was decreased in the great toe, second, 
third, and fourth toes. Sensation was intact in the fifth toe and 
the rest of the right lower extremity.  

With respect to right foot function, the examiner described 
moderate paralysis in the right lower extremity causing footdrop 
with minimal muscular atrophy.  He believed the footdrop was 
secondary to lumbar stenosis.  With a cane and foot orthotics, 
the Veteran had normal balance and propulsion.  Without the 
orthotics and cane, the Veteran had improper balance and 
propulsion secondary to weakness.  

The Veteran had moderate paralysis in the right lower extremity 
with minimal muscular atrophy.  The examiner concluded the 
Veteran had the same function as a below the knee amputation with 
a prosthesis.  He believed an EMG study would be helpful in 
investigating the Veteran's right lower extremity condition.

On VA examination in February 2009, the Veteran stated that the 
footdrop had not significantly changed and was stable.  Reflexes 
were low normal to average.  Muscle atrophy was noted and there 
was an abnormal movement described as fasciculation of the right 
quadriceps.  

The Veteran had a steppage gait from a right footdrop as well as 
evidence of a proximal right leg weakness during ambulation.  The 
diagnosis was severe multi-lumbosacral radiculopathy of the right 
lower extremity with paralysis, neuritis, and neuralgia present, 
resulting in decreased mobility, weakness or fatigue, and 
strength of the right lower extremity.  The examiner concluded 
that the Veteran's right foot function could not be accomplished 
equally well by an amputation stump with prosthesis.  

An EMG/NCS in April 2009 showed right L5 radiculopathy with 
chronic changes in the right L3 and L4 distribution.  The EMG 
changes suggested chronic radiculopathy.  In an addendum, the VA 
examiner from the February 2009 examination stated there was no 
evidence of right peroneal nerve compression neuropathy and 
diagnosed severe multi-lumbosacral radiculopathy of the right 
lower extremity.

Currently, the RO has assigned separate ratings for the low back 
disability as follows: for lumbosacral strain with arthritic 
changes and intervertebral disc disease, 20 percent under 
Diagnostic Code 5243; for radiculopathy of the right lower 
extremity, 40 percent under Diagnostic Code 8520; and for 
radiculopathy of the left lower extremity, 10 percent under 
Diagnostic Code 8520.




General Principles

If a veteran, as the result of service-connected disability, has 
suffered the loss of the use of a lower extremity, including the 
foot, he is entitled to additional monthly compensation, which is 
referred to as special monthly compensation.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of actual remaining 
function, i.e., whether the acts of balance or propulsion could 
be accomplished equally well with a prosthesis.  38 C.F.R. §§ 
3.350(a)(2) and 4.63.

Analysis

The Veteran argues he is incapable of balance or propulsion 
because the right footdrop causes him to stumble or fall.  The 
record establishes that the Veteran needs a cane most of the time 
and he must use an ankle-foot orthotic to walk.  One VA examiner, 
in November 2007, expressed the opinion that the Veteran's 
remaining function in the right leg was the same as a below the 
knee amputation with prosthesis.

Another VA examiner in February 2009, after making the same basic 
findings, concluded that even though the Veteran used a cane and 
an ankle-foot orthotic, the remaining function of the right lower 
extremity was more than that provided by an amputation stump 
below the knee with use of a suitable prosthesis.  






With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, and whether 
the opinion applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).

When, after careful consideration of the entire record, a 
reasonable doubt arises, such doubt will be resolved in favor of 
the Veteran.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.

In this case, where the significant facts are not disputed, that 
is, right footdrop due to the Veteran's service- connected lumbar 
spine disability and radiculopathy of the right leg, and as two 
physicians, considering the same set of facts, have reached 
contradictory opinions, the Board finds that there is an 
approximate balance of positive and negative evidence, which does 
not satisfactorily prove or disprove the claim for special 
monthly compensation.  Under these circumstances, as there is a 
reasonable doubt, which is resolved in the Veteran's favor, the 
claim for special monthly compensation for the loss of use right 
lower extremity is established.  38 C.F.R. § 3.102.

ORDER

Special monthly compensation for the loss of the use of the right 
lower extremity is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


